Citation Nr: 1200102	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  01-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was subsequently transferred to the RO in White River Junction, Vermont.  

In June 2005, the Board denied entitlement to service connection for posttraumatic stress disorder and hypertension; and remanded the issue of entitlement to service connection for tinnitus.  The Veteran appealed.

In November 2006, the appellant's then representative and VA General Counsel filed a Joint Motion for Remand.  By Order dated in December 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2005 decision with regard to the issues decided and remanded the case for further action.

In August 2007, the Board remanded the issues of entitlement to service connection for PTSD and hypertension.  In June 2009, the RO granted entitlement to service connection for PTSD and major depression, and assigned a 50 percent evaluation from May 10, 2000; and a 70 percent evaluation from May 17, 2006.  As this issue was resolved, it is no longer for consideration by the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In November 2008, the representative submitted a statement on behalf of the Veteran requesting to withdraw the claim of entitlement to service connection for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

In November 2008, the American Legion, who was the Veteran's designated representative at that time, submitted a statement on behalf of the Veteran requesting to withdraw the claim for secondary service connection for tinnitus.  

The Board acknowledges that the issue of entitlement to service connection for tinnitus was addressed in the May 2009 and August 2011 supplemental statements of the case.  Notwithstanding, the November 2008 statement clearly indicates an intent to withdraw the appeal as to this issue.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board no longer has jurisdiction to review this issue, and the appeal of the issue is dismissed.



ORDER

The appeal of the denial of entitlement to service connection for tinnitus, to include as secondary to service-connected PTSD, is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for hypertension.  At the March 2002 hearing, he testified as to his belief that his hypertension was caused by PTSD.  

In June 2009, the Veteran submitted a VA Form 9, wherein he indicated that he wanted a local hearing before a member of the Board.  It does not appear this request was acknowledged.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


